The petition for rehearing is based upon the theory that the judgment of the county court of Montrose county and the judgment of the county court of Ouray county were void. This may be conceded, but it remains true that the county court of Ouray county in appointing a conservator had jurisdiction of the subject matter of the proceeding before it. The fault in the proceeding lay in its failure to acquire jurisdiction of the person of Ralph Hunt by notice to him. Ralph Hunt, however, delays eighteen months after he gets out of the asylum, and knowingly permits his conservator to go on as such, expending money for his benefit. This justifies the finding that he ratified, and, if the conservator's actions were not the actions of a real conservator, and justified as such, they became the action of Ralph Hunt's agent, and the only thing that can be required of such an agent is that he honestly account.
If it be claimed that the Ouray county court had no jurisdiction to authorize or order an accounting, we answer that the application of Ralph Hunt to that court to require the conservator to turn over the property to Ralph was a submission by Ralph to the jurisdiction of that court for such purpose. If he desired to repudiate the jurisdiction of that court and not submit himself to it at all, he should have brought an action in some court, say the district court of Ouray or some other county for the recovery of his property or for damages, and thus secured his rights. In such case it is obvious that if it were shown that he had permitted the defendant therein to expend money for his benefit, that credit for such expenditure would be allowed.
The petition for rehearing is denied. *Page 289